hee

sth: 17: “er ‘00101. LEK Document 1017 Filed 06/04/20 Page 1 of 8 eePageID #: 11509

Ae bcade

UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII

 

sins Sage siete erst ad asd —JUN-0.4 2020

 

 

i fh . I : ‘:

CLERK, U.S. DISTRICT COURT yu

 

 

 

 

 

 

 

 

 

 

: fs + 5 : fe
VARITER 9 SS dap OPTRA y
[ fi es oe He 4 :
ee ‘
) pees ah r { tid bei
d wap ie] é wd \
5 h }
in " / if | if f! i x .
: 4 ft fi a é i
Lobe
ie
Ki ays
Z £ €5
41~ 5 ra 1 i “3a se LAR a te Et Hy
lA via ft Kd i f-" Pin fh } dit Lig Lf Fe A f ‘ \
[A | iyi bet PE EE fy i at Le? i¢ ne « Phe ON ree
a ms + ee —_ pore 2 ~
ry 1 Local t cf | \
f - , eA id i i. peer a x

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| i} \ / 1
\ } i f :
| GR fled ] j A f , }
ae a a ES Heft PNT Cat &
u :
sak ry o } ;
\ i aft : ; } a >
| PEE eg. tl ¥ } ‘ : }
t F } a4 bf ; }
I é t u ‘ ed i ty ¢
| ;
| Ps
|
|
j
|
t}
ae
j

 

 

"aed a
Date_Lld/0re

 

Te ath (2=90

 

 
“Case 1: 17-cr-00101-LEK Document 1017 - Filed 06/04/20 Page 2 of 2° _ PagelD #: 119
3 SHT MIG ite
“tauog tomnrela 2aTATS GAMAU cab eeeves
~ ATAWAH qO Toray qd ae edule Lose

#

Jd / fe fe]
vt) wdtaniZ had | bdben. ay tal

 

LO

 

ff

ane 2
Ci j ae }
“the : ia ae. “ss cates 900. Oo ZA G5 4 daisy jC... fae 4

an = pe i oy eee!
ad in thes Lobel

 

 

“TAOS TOWTEIO.2.U HAAS a oR MATE LO? i

 

z

oh be brunet Aes Mal (Ge. a tharoed wid ) Me ode 14

 

oh

 

WR
_ fad. Mel Yer AS Se. Mai hae abo oe ity charges co

 

Mica olf ray ‘al.

Jf.

 

a AL 7, am: nuethig oped. The ee ole Th Mo 9.

 

S

fraud and Le CLUES. LuaSEL WltioW poause Shae ‘ats

 

 

4

 

 

He ta Baden’ ¢ ok Hate ae A Lega oh Mal oc : A 06 i raed eile re

od

 

Ole Te, ilar a miconert eae “mba LA. Har ‘the

 

| "eo tuted! de Ubi sealing ne hes Lacist and. wn lae io aL

 

Canvee on gad. tsi C1 G50. ce fat OE gudl ft / ha

 

; cndbeaigned SAH Watvofdar 29 Ai &5 LDNOCOACE aad. becehl hale

 

 

 

ae Se he G lis peso aay Ok Hoe: guest, Were (dt) BE He

) yhbor ten yp al dhe, 96 Forauit’ Conc de ‘Agaails

 

 

i aside Ls as on. Ae 2 Oe > 2 deta thee Ah AIOE o

ee

 

 

re Be, perens, ay CS es are. hey i Ma isles

 

 

Bal tal lpbe. as. “buiclence d dy. Je. bonelenats: bikes Ggte vt

 

 

 

-Yhom fy Yoo. bore aud. Me peotwed ings. ee Wha tA ie
: Ourkrptoy i) dbucd ubich dull enes. ee Vichns Aad Law.

 

poh é ine, Hiab Slimmect heen et a

 

Zo

 

 

op

ie are ho seh. Le langle 1s ar pratse ds OS e9dle

 

iy

Ne Vrs. ghee (herein Chients. iadle lea Zt) ae we.

|

 

 

 

ts Laide iy ped fo Om At oa fc debated ie RN hee,

 

 
PagelD #: 11511

~. Cas@| 1:17-cr-00101-LEK Document 1017 Filed 06/04/20 Page 3 of 3

 

 

 

 

 

 

; ct
¥ waged oe if Ay oH,
dt : A) if Was J, AEE Zit #) Ans Gs 00 ¢ ‘yf a) of)

 

 

 

y ; : Pe ee ss
z i Co ? fife yo
Poa Thi * / ff a f ofa Sfat 3 Dae hile
colts [rao Tél ke uacde Wd ONC A Aid HE AE Te
oF - . f
MA J | ‘ Fj oy U f Of Zz ;

 

} Se rer AY ae ee ee
a E él in ft K 2 mM i few Git oF CG. wf) Os a ee ae ~ é }
; - ; : -

 

t a tA ay : sale, Y / 3 (yey Hint
i yc! _ FoF s

 

s i a

 

(Ae) 1 eguect A Vos und And EVE eV OY _6F ther sepher

 

 

 

 

 

, “f) , : , i i
“ih \ | f bs / Py) Woe rf ys Ys ab ld } 4 “3
\e i) if Te \ S q » Ca’ by SCEPC Fg Hot hy es CPE U7 Ge Yl ener Ly we,
4 | ! of ] Y ij “9 4 . ; ; !
my Dba fia adore | fy t Veil tf) Z : : ths
[es The RAT 4 aU i a tet { GH E ets pA 19 iis
| ! i
| ; fine ries oy 4} }
; Vins ff i é h it & (Le iy NE “FY ¥ Af)
)

 

j } bea / i} FA ‘ Fe
s Oinendead (eter lr Whe }eenes

 

 

 

2 i
f i I s i: apt A ~ / é
TO t St Gironde 5. tpt: tails

 

 

 

 

 

 

fifa ed

odolhityed

 

léaby: a

 

 

 

 

 

 

  

)

bi VILL,

 

GEM Gt rf

 

 

 

 
